MEMORANDUM **
On July 9, 2008, this court denied a certificate of appealability with respect to ground one of appellant’s 28 U.S.C. § 2254 petition and concluded that a certificate of appealability was unnecessary with respect to grounds two and three. See 28 U.S.C. § 2253(c)(2). By same order, this court ordered appellant to show cause as to why grounds two and three should not be dismissed as moot.
Appellant’s response to the order to show cause indicates appellant has been discharged from parole in connection with the conviction at issue in his habeas petition; therefore, we lack jurisdiction to grant the relief requested in grounds two and three. See Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996) (per curiam) (noting that an appeal is moot “when, by virtue of an intervening event, a court of appeals cannot grant ‘any effectual relief whatever’ in favor of the appellant” (quoting Mills v. Green, 159 U.S. 651, 653, 16 S.Ct. 132, 40 L.Ed. 293 (1895))). Accordingly, we dismiss this appeal as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.